Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
This action is in reply to the communications filed on 09/07/2021.
The claim amendment filed on 09/07/2021 is entered. 
Claims 1-4, 6-7, 9-13, 15-16, and 18-20 are now pending and allowable.
REASONS FOR ALLOWANCE
The closest prior art of record, U.S. PGPub 20140372909 (hereinafter “Bufford”), U.S. PGPub 20150271220 (hereinafter “Kleiner”), and U.S. PGPub 20190239037 (hereinafter “Hung”), relate generally to scheduling and more specifically to determining scheduling priority information based on context of a calendar event; and a method and a device for managing a conference, in particular a virtual conference. With respect to independent claim 1 Bufford, Kleiner, and Hung collectively teach A method comprising: receiving, by a processor, a list of participants invited to a meeting, the list of participants including a first participant and a second participant; determining, automatically by the processor in response to receiving the list, whether the first participant has previously interacted with the second participant; based on determining that the first participant has not previously interacted with the second participant: retrieving, automatically by the processor, information about the second participant; and presenting, in response to the first participant logging into the meeting, the retrieved information about the second participant to the first participant via a user interface of a user device; based on determining that the first participant has previously interacted with the second participant: retrieving, automatically by the processor, information about an interaction between the first participant and the second participant; and presenting, in response to the first participant logging into the meeting, the information about the interaction to the first participant via the user interface of the user device; 2Response to Final Office Action Dated February 8, 2021Application No.: 16/221,686Docket No.: POU820160649US01performing the determining for the first participant and each of the other participants in the list other than the second participant; and updating, during the meeting, one or both of the retrieved information and the information about the interaction, the updating performed in response to a request from the first participant and while the first participant is attending the meeting, wherein the meeting is a web conference. 
However, with respect to independent claim 1, Bufford, Kleiner, and Hung, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of the determining comprising searching information sources that include electronic communication records and meeting records; based on determining that the first participant has not previously interacted with the second participant: retrieving, automatically by the processor, background information about the second participant from public information sources including the world-wide-web; and presenting, in response to the first participant logging into the meeting, the retrieved information about the second participant to the first participant via a user interface of a user device, the user interface including the list of participants in a first order and an indication that the retrieved information about the second participant is associated with the second participant; based on determining that the first participant has previously interacted with the second participant: 2Response to Office Action Dated June 7, 2021 Application No.: 16/221,686 Docket No.: POU820160649US01 retrieving, automatically by the processor, information about an interaction between the first participant and the second participant; and presenting, in response to the first participant logging into the meeting, the information about the interaction to the first participant via the user interface of the user device, the user interface including the list of participants in the first order and an indication that the retrieved information about an interaction between the first participant and the second participant is associated with the second participant…obtaining, automatically by the processor and while the first participant is logged into the meeting, additional information about the second participant,updating, during the meeting and based at least in part on the additional information updating the user interface presented to the user to include the list of participants in a second order different than the first order (as per claim 1), thus rendering claims 1 as allowable over the prior art.
Lastly, and with particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention integrates the abstract idea into a practical application by utilizing the internet to update a user GUI with interaction frequency and/or background information from remote servers and presenting real time information to the user, as recited in the claims, renders the claimed invention as necessarily rooted in computer technology by providing a solution specifically arising in the realm of virtual meetings, which goes beyond generally linking the use of an abstract idea to a particular technological environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klemm; Reinhard. Systems And Methods For Presenting Information Extracted From One Or More Data Sources To Event Participants, .U.S. PGPub 20150379478Embodiments of the present invention generally relate to facilitating meetings, conferences and other events to which a plurality of participants are invited and, more particularly, to methods and systems for enhancing the effectiveness of such event. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/ARIF ULLAH/Primary Examiner, Art Unit 3683